      2:19-cv-01046-JMC        Date Filed 09/09/20      Entry Number 18       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Troy Dewitt Savedge,                   )
                                       )
                                       )            Civil Action No.: 2:19-cv-01046-JMC
                      Plaintiff,       )
                                       )
       v.                              )                           ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on July 27, 2020. (ECF No. 14.) The Report addresses Plaintiff

Troy Dewitt Savedge’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”). (Id. at 1.)

The Report recommends that the court affirm the decision of the Commissioner of Social Security

Administration (“the Commissioner”). (Id. at 15-16.) For the reasons stated herein, the court

ACCEPTS the Report and AFFIRMS the decision of the Commissioner.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-9.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 9-2 at 19-20.) Although the ALJ found Plaintiff

had the medically determinable impairments of right hand contractures, residual effects of

chemotherapy, Hodgkin’s disease in remission, a seizure disorder, and right shoulder pain (Id. at

15), the ALJ nonetheless concluded Plaintiff had the residual functional capacity (“RFC”) to



                                                1
      2:19-cv-01046-JMC           Date Filed 09/09/20     Entry Number 18        Page 2 of 7




perform light work with additional restrictions (Id. at 16). The ALJ also discounted one of

Plaintiff’s treating physicians. (Id.)

        Thereafter, the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 3.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on April 10, 2019. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report finding the ALJ’s decision was

supported by substantial evidence and suggesting this case be affirmed. (ECF No. 14 at 15-16.)

Specifically, the Magistrate Judge found the ALJ properly applied the medical improvement

standard and observed that “[t]he record plainly shows . . . Plaintiff’s Hodgkin’s disease was in

remission.” (Id. at 11.) Moreover, the Magistrate Judge explained Plaintiff’s other medically

determinable impairments did not meet or equal a Listing. (Id.) The Magistrate Judge then

observed that Plaintiff primarily contended “his impairments are too severe to justify a finding that

he was able to perform substantial gainful activity,” while pointing to alleged limitations stemming

from his left hand, right shoulder, chronic kidney disease, chronic fatigue, headaches, and

dizziness. (Id.) In response, the Magistrate Judge noted that Plaintiff supported these allegations

by citing his own subjective complaints in the record. (Id. at 12.) Further, the Magistrate Judge

explained that the ALJ discounted Plaintiff’s subjective statements because the severity of his

“symptoms are not entirely consistent” with the overall record. (Id.) The Magistrate Judge went

on to highlight medical opinion evidence supporting the ALJ’s decision, including Dr. Pravin



                                                 2
      2:19-cv-01046-JMC         Date Filed 09/09/20       Entry Number 18        Page 3 of 7




Patel’s opinion that Plaintiff had a left hand grip strength of “4+/5”; Dr. Rebecca Meriwether’s

opinion “that Plaintiff could perform frequent handling and occasional fingering in July 2015”;

and the opinions of “several doctors not[ing] Plaintiff’s chronic kidney disease, fatigue, headaches,

and dizziness” without any “mention of notable treatment for these conditions.” (Id. at 11-12.)

Lastly, the Magistrate Judge emphasized the ALJ adequately addressed Plaintiff’s hand limitations

when determining the RFC. (Id. at 13-14.)

       On July 27, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (Id. at 17.) Plaintiff thereafter offered timely objections to the Report, including

allegations that the ALJ improperly applied the medical improvement standard and failed to find

severe impairments with Plaintiff’s hands. (ECF No. 15 at 1-3.) In response to Plaintiff’s

objections, the Commissioner asks the court to adopt the Report because the ALJ’s decisions were

supported by substantial evidence. (ECF No. 16.) The Commissioner further notes that many of

Plaintiff’s objections simply rely on his own subjective complaints for support. (Id.)

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely



                                                 3
         2:19-cv-01046-JMC         Date Filed 09/09/20      Entry Number 18        Page 4 of 7




filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. Id.

          The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                            III. DISCUSSION

           Plaintiff essentially contends that, even though his Hodgkin’s disease was in remission,

    other “new and significant impairments” arose from Hodgkin’s disease and its treatments. (ECF

    No. 15 at 1-2.) Plaintiff objects to the ALJ’s analysis of these other alleged impairments.1 (Id.


1
 Plaintiff also briefly objects to the Magistrate Judge’s “finding that the disability examiner’s
opinion should be afforded greater weight than that of the treating doctors.” (ECF No. 14 at 4.)
                                                   4
      2:19-cv-01046-JMC          Date Filed 09/09/20       Entry Number 18        Page 5 of 7




 at 2-3.) Moreover, Plaintiff stresses he has severe impairments impacting both of his hands.2

 (Id. at 3-4.) The Commissioner counters that the ALJ properly found Plaintiff’s Hodgkin’s

 disease was in remission, and then “appropriately moved on in the sequential evaluation

 process[] and assessed Plaintiff’s RFC before deciding that his disability ended.” (ECF No. 14

 at 3.) Furthermore, the Commissioner observes the Magistrate Judge correctly identified

 substantial evidence necessary to affirm the ALJ’s decision. (Id. at 1-5.)

         “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

 100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

 report must be “specific and particularized” in order to facilitate review by a district court.

 United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing

 more than state a disagreement with a magistrate’s suggested resolution, or simply summarizes

 what has been presented before, is not an ‘objection’ as that term is used in this context.” Aldrich

 v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary

 for a district court to undertake when a party seeks to rehash general arguments that were already

 addressed in a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

 1982); Christy S. o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va.

 Sept. 11, 2019) (restating arguments “does not constitute an objection for the purposes of district


This objection is overruled. The court is unable to locate (and Plaintiff did not cite) this finding in
the record. Regardless, to the extent the ALJ discounted treating physician Dr. Sreenivas Rao, the
court finds substantial evidence supported this decision, as the ALJ highlighted inconsistencies
between the doctor’s opinions and the overall medical record. (ECF No. 9-2 at 17-18.) The court
further notes substantial evidence supported the ALJ’s assignment of weight with the remaining
opinion evidence in the case.
2
  Plaintiff claims “[t]he contractures he has in both hands caused him such pain that he had surgery
to fuse two fingers together in his left hand.” (ECF No. 15 at 2 (emphasis added).) Yet the
Commissioner points out (and the record confirms) this extreme procedure never occurred.
Instead, it appears Plaintiff had two joints in the same finger fused together (ECF No. 9-8 at 9, 11-
12), which is consistent with Plaintiff’s testimony that he has a rod in his left pinky finger (ECF
No. 9-2 at 37).
                                                  5
      2:19-cv-01046-JMC         Date Filed 09/09/20      Entry Number 18        Page 6 of 7




 court review”) (citation and internal marks omitted).

       Here, the court concludes Plaintiff’s objections restate arguments that are adequately

addressed by the Report. (See ECF No. 14 at 9-16.) Moreover, Plaintiff’s objections substantively

mirror the arguments raised in his prior briefing, including failing to properly apply the medical

improvement standard and evaluate Plaintiff’s other alleged impairments (compare ECF Nos. 11

at 2, 6-10; 13 at 1-3 with ECF No. 15 at 1-3); and erroneously concluding Plaintiff’s hands were

not severely impaired (compare ECF No. 11 at 10-13 with ECF No. 15 at 3-5).

        A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

 towards specific issues needing resolution . . . .” Nichols, 100 F. Supp. 3d at 498 (holding that

 a claimant failed to raise specific objections when he repeated arguments raised in his initial

 brief). The court declines to hear Plaintiff’s reused arguments. Orpiano, 687 F.2d at 47. The

 court finds the Report adequately addresses Plaintiff’s objections, is well-reasoned, and

 properly analyzes the rehashed issues from Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC,

 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which

 the court concurred “with both the reasoning and the result”). Therefore, the court adopts the

 Report herein. Plaintiff’s objections are overruled.




                                                 6
     2:19-cv-01046-JMC        Date Filed 09/09/20     Entry Number 18       Page 7 of 7




                                      IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 14) and incorporates it herein.

Therefore, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.

       IT IS SO ORDERED.




                                                  United States District Judge
September 9, 2020
Columbia, South Carolina




                                              7
